TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00663-CV



               Sung Soo Kwak d/b/a Jenny’s Total Beauty Salon, Appellant

                                                v.

                     PNCEF, LLC, d/b/a: PNC Equipment Finance,
            f/k/a National City Commercial Capital Company, LLC, Appellee


    FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
       NO. 245,127C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Sung Soo Kwak d/b/a Jenny’s Total Beauty Salon (“Kwak”) filed his

notice of appeal on October 21, 2011, and filed a pro se brief on March 9, 2012. On April 27, 2012,

we ordered Kwak to file an amended brief, complying with the rules of appellate procedure, on

or before May 14, 2012. See Tex. R. App. P. 9.1 (requiring unrepresented parties to sign any

document that party files). We also notified Kwak that his failure to comply could result in the

striking of his brief and the dismissal of this appeal. See Tex. R. App. P. 38.9(a). To date, Kwak

has not complied with or otherwise responded to the Court’s order. Accordingly, we strike Kwak’s

brief and dismiss the appeal. See Tex. R. App. P. 42.3(c) (authorizing dismissal for failure to

comply with court order).
                                         __________________________________________

                                         Diane M. Henson, Justice

Before Justice Puryear, Henson and Goodwin

Dismissed

Filed: August 29, 2012




                                             2